internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom p si - plr-106461-99 date date x a b d1 year dear this letter responds to your date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a and b the sole shareholders of x intended that x elect to be an s_corporation beginning year its first taxable_year a as x’s president represents that x relied on its attorney to file any necessary election in order for x to be an s_corporation however x’s attorney believed that x’s in-house manager assumed responsibility for preparing a form_2553 election by a small_business_corporation therefore due to a miscommunication a form_2553 was not timely filed on behalf of x for year x’s minutes from its board_of directors meeting indicate that x intended to be an s_corporation beginning in year for year x filed form_1120s u s income_tax return for an s_corporation for x a and b agree to amend their tax returns consistent with the ms laura m macdonough treatment of x as an s_corporation for x’s year taxable_year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x and x’s other authorized representative sincerely yours branch j thomas hines senior technician reviewer office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
